

114 HRES 817 IH: Expressing continued support for the special relationship between the United States and the United Kingdom and urging commencement of negotiations for the development of a North Atlantic Trade and Investment Partnership (NATIP) between the United States and the United Kingdom.
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 817IN THE HOUSE OF REPRESENTATIVESJuly 11, 2016Mr. Dent (for himself, Mr. Flores, Mr. Griffith, Mr. Zinke, Mr. Blum, Mr. Hanna, Mr. Abraham, Mr. King of New York, and Mrs. Wagner) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing continued support for the special relationship between the United States and the United
			 Kingdom and urging commencement of negotiations for the development of a
			 North Atlantic Trade and Investment Partnership (NATIP) between the United
			 States and the United Kingdom.
	
 Whereas the United States and the United Kingdom share a special relationship embodied through common language, shared values, and mutual trust;
 Whereas there is an important shared history between the United States and the United Kingdom, with deep ties between the two economies;
 Whereas the United States and the United Kingdom have a shared commitment to mutual security objectives and the fight against global terrorism;
 Whereas the bilateral trade relationship between the United States and the United Kingdom is the largest in the world;
 Whereas the largest cumulative direct foreign investor in the United States economy is the United Kingdom;
 Whereas every State in the United States has jobs created and sustained by British companies, supporting at least 900,000 thousand jobs nationwide;
 Whereas British affiliate companies contribute to the United States gross domestic product, with $135,000,000,000 in value added;
 Whereas the United States and the United Kingdom are active participants in international organizations, including the North Atlantic Treaty Organization, G–8, the United Nations, and the World Trade Organization;
 Whereas trade between the United States and the United Kingdom remains important to both nations’ economic security, with the United Kingdom serving as one the largest markets for United States exports and one of the largest suppliers of United States imports;
 Whereas corporate assets invested by the United Kingdom into the United States total over $2,000,000,000,000;
 Whereas the United Kingdom is one of the closest allies of the United States; and Whereas the people of the United Kingdom voted, through a June 23, 2016, referendum, to leave the European Union: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the strength and endurance of the special relationship between the United States and the United Kingdom;
 (2)respects the decision of the June 23, 2016, referendum and recognizes that this vote will not diminish the importance of the bond between the Governments and people of the United States and the United Kingdom;
 (3)supports immediate discussions between the Government of the United States and the Government of the United Kingdom focused on ways to maintain bilateral trade relations and a new free-trade agreement; and
 (4)instructs the United States Trade Representative to immediately commence negotiations with the United Kingdom for the development of a new North Atlantic Trade and Investment Partnership (NATIP) between the United States and the United Kingdom.
			